DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Status of Claims
Claims 1, 5-31, and 33-35 are currently pending in the application.
Claims 33-35 are withdrawn for being directed to non-elected inventions.
Acknowledgement is made of cancellation of claim 4.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 calls for the limitation “the bottom wall” (see las two lines); which limitation is indefinite as it is unclear which of the previously recited bottom wall the applicant is referring to. Is it the bottom of the insulation unit as presented in claim 1? Is it the bottom wall of the liner as presented in claim 5? It is unclear.

For examination purposes, the instant limitation will be interpreted as the bottom wall of the liner.

Claims 14-15 are rejected for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7-9, 11-12, 16-21, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 20160130066 A1) in view of Mills (US 20140311170 A1).

Regarding claim 1:
Ranade discloses a shipping system (Fig. 1 & 4-5) for use in transporting and/or storing temperature-sensitive materials ([0002]), the shipping system comprising: 
(a) an insulation unit (see vacuum insulated panels (VIPs) 16), the insulation unit shaped to include a cavity bounded by a bottom wall (wall of bottom panel #16, Fig. 1), four side walls (walls of side panels #16, Fig. 1), and an open top (see Fig. 1), wherein the insulation unit comprises a plurality of vacuum insulated panels (#16 are vacuum insulated panels. See [0038]), wherein the plurality of vacuum insulated panels comprises a bottom vacuum insulated panel (bottom panel #16, Fig. 1) and four side vacuum insulated panels (side panels #16, Fig. 1), the four side vacuum insulated panels being positioned over the bottom vacuum insulated panel (see cross-sectional view of the arrangement of the vacuum insulated panels in Fig. 5, [0024]); 
(b) a liner #14, the liner being removably mounted on the insulation unit (see at least Fig. 1 & 5: #14 is removable from the insulation unit #16 prior to sealant applied on #14. Also, #14 can be remove with appropriate tools are provided), the liner being shaped to include a cavity #20 (Fig. 1 & 5), wherein the cavity of the liner extends into the cavity of the insulation unit (see at least Fig. 1 & 5), wherein the insulation unit has a top edge (top edge of side panels #16, Fig. 5), and wherein the liner #14 is shaped to cover the top edge of the insulation unit (see Fig. 5: #46 points to where the liner #14 covers the top edge of the insulation unit #16).

Ranade does not disclose (c) a product box, the product box being removably disposed within the cavity of the liner; and (d) a plurality of temperature-control members, each of the plurality of temperature-control members being removably disposed within the cavity of the liner, wherein each of the temperature-control members comprises a flexible mat having a plurality of discrete sealed pouches, each of the plurality of discrete sealed pouches containing a quantity of phase-change material, the flexible mat being sufficiently flexible to be bent by at least 90 degrees, with at least one temperature control member facing each surface of the product box facing at least one of the temperature-control members.

In the same field of endeavor, Mills teaches a shipping system (see at least Fig. 7, abstract) comprising a product box #70 removably disposed within an inner cavity #24 of a container #22, and a plurality of temperature-control members #100A & #100B ([0043]), each of the plurality of temperature-control members being removably disposed within the cavity of container (Fig. 7 & 8c-d, [0018-0019] & [0043]), wherein each of the temperature-control members comprises a flexible mat having a plurality of discrete sealed pouches (#110, #112, #114, and #116, Fig. 7, [0040]), each of the plurality of discrete sealed pouches containing a quantity of phase-change material (#40 & #50, [0040]), the flexible mat being sufficiently flexible to be bent by at least 90 degrees (as shown in at least Fig. 7 & 8c-d), with each surface of the product box #70 facing at least one of the temperature-control members (see assembled configuration in Fig. 7 & 8c-d).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade with a product box and a plurality of temperature-control members having the configuration above as taught by Mills.

One of ordinary skills would have recognized that doing so would have controlled a thermal condition of product within the container during transport as suggested by Mills (see at least abstract); thereby, preventing spoilage of the product being transported.

As modified with a product box and a plurality of temperature-control members provided in the cavity of the container of Ranade, the feature of the product box being removably disposed within the cavity of the liner is inherently met.

Regarding claim 5:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the liner is shaped to include a bottom wall, a plurality of side walls, and a flange, the flange covering all of the top edge of the insulation unit (see Fig. 5: #46 points to where the flange of liner #14 covers the top edge of the insulation unit #16.

Regarding claim 7:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the liner is a one- piece construction made of a rigid material (see at least Fig. 1, [0040]).

Regarding claim 8:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the liner comprises a thermoformed member (see [0040] & [0051]).
Note: EPP is a thermoformed member.

Regarding claim 9:
Ranade as modified discloses all the limitations, but does not specifically disclose wherein the liner comprises corrugated cardboard.

However, Ranade discloses that the liner may be made of other suitable insulative material ([0040]). Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade as modified with the liner comprising corrugated cardboard.

One of ordinary skills would have recognized that corrugated cardboard is a relatively cheap and widely available material, and employing corrugated cardboard for the liner would have reduce the manufacturing cost associated with the production of the device.

Regarding claim 11:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the liner is impermeable to liquid.
The liner #14 is made of EPP ([0040]), and polypropylene is known to be highly impermeable to liquid. See at least cited reference in conclusion section below.

Regarding claim 12:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the liner is made of a material that may be cleaned with a cleaning solvent. The liner #14 is made of EPP ([0040]), and polypropylene that may be cleaned with a cleaning solvent.

Regarding claim 16:
Ranade as modified discloses all the limitations.
Ranade as modified further discloses wherein the plurality of temperature-control members are positioned snugly on all sides of the product box (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d).

Regarding claim 17:
Ranade as modified discloses all the limitations.
Ranade as modified further discloses wherein a thickness of exactly one pouch is positioned on all sides of the product box (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d).

Regarding claim 18:
Ranade as modified discloses all the limitations, except for wherein at least a first pouch and a second pouch of the same flexible mat are positioned on at least one side of the product box, wherein the first pouch is positioned between the product box and the second pouch.

However, Ranade as modified discloses wherein two pouches can be positioned on a side of the product box (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d).

The examiner submits that providing the two pouches on a side of the product box such that the two pouches are of the same flexible mat is recognized as a simple matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade as modified with the two pouches on a side of the product box being from the same flexible mat, by simply folding the flexible mat #100 as shown in Fig. 3 of Mills two or three times, and providing the folded mat to a side of the product box.

One of ordinary skills would have recognized that doing so would have facilitated the installation of the flexible mat, at least by virtue of reducing its installation length. Another benefit would be to fully constraint products or irregular shapes within the liner.

Regarding claim 19:
Ranade as modified discloses all the limitations.
Ranade as modified further discloses wherein a thickness of more than one pouch is positioned on at least one side of the product box and a thickness of exactly one pouch is positioned on at least one other side of the product box (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d).

Regarding claim 20:
Ranade as modified discloses all the limitations.
Ranade as modified further discloses wherein the phase-change material of all the temperature-control members is identical (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d, [0035-0036] The combination of PCM #40 & #50 is the same in the plurality of temperature-control members #100A & #100B).

Regarding claim 21:
Ranade as modified discloses all the limitations.
Ranade as modified further discloses wherein some of the phase-change materials of the temperature-control members are different (see rejection of claim 1 above, and Mills, Fig. 1, & 8c-d, [0035-0036] The PCM #40 and #50 of temperature-control member #100A & #100B are different).

Regarding claim 23:
Ranade as modified discloses all the limitations.
Ranade further discloses a lid #18, the lid being removably mounted over the insulation unit for closing the cavity of the insulation unit ([0038]).

Regarding claim 24:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the lid comprises a vacuum insulated panel #16 (see Fig. 2, [0042]).

Regarding claim 25:
Ranade as modified discloses all the limitations.
Ranade further discloses an outer box #12 (Fig. 1), wherein the insulation unit, the liner, the product box and the plurality of temperature-control members are removably mounted within the outer box (see Fig. 1 of Ranade, and rejection of claim 1 above. The cited elements are removable, given that appropriate tools are provided).

Regarding claim 26:
Ranade further discloses wherein the outer box comprises a top closure flap #18 and wherein the shipping system further comprises an insulated lid #16 coupled to the top closure flap so that closure of the top closure flap positions the insulated lid over the cavity of the insulation unit (see Fig. 2-3, [0042]). 

Ranade does not specifically disclose wherein the outer box is made of corrugated cardboard.

However, Ranade discloses that the outer box may be made of other suitable insulative material ([0039]). Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade as modified with the outer box made of corrugated cardboard.

One of ordinary skills would have recognized that corrugated cardboard is a relatively cheap and widely available material, and employing corrugated cardboard for the liner would have reduce the manufacturing cost associated with the production of the device.

Regarding claim 27:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the insulated lid #16 is removably mounted on the top closure flap #18 (see Fig. 2-3, [0042]: #16 provided in the lid #18 is removable, given that appropriate tools are provided).

Regarding claim 28:
Ranade as modified discloses all the limitations.
Ranade further discloses a cover #44 (Fig. 2), the cover mounted on the insulated lid ([0042]).

Regarding claim 29:
Ranade as modified discloses all the limitations.
Ranade further discloses wherein the insulated lid is removably mounted on the top closure flap and wherein the cover is removably mounted on the insulated lid (see Fig. 2, [0042]: the cited elements are removable, given that appropriate tools are provided).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 20160130066 A1) in view of Mills (US 20140311170 A1), and further in view of Wood (US 20150191291 A1).

Regarding claim 6:
Ranade as modified discloses all the limitations, except for wherein the liner is further shaped to include an outer extension extending downwardly from the flange.

In the same field of endeavor, Wood further discloses a liner #14 is shaped to cover the top edge of a vacuum insulation unit #12, wherein the liner is further shaped to include an outer extension #60 extending downwardly from the flange (see Fig. 1&10, [0084]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Ranade as modified with the liner further shaped to include an outer extension extending downwardly from the flange as taught by Wood.

One of ordinary skills would have recognized that doing so would have provided extra support for the insulation unit. Another benefit would have been to ensure that the insulation is adequately secured to the liner so as to limit excessive pressure on the insulation unit; thereby, improving the robustness of the device.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 20160130066 A1) in view of Mills (US 20140311170 A1), and further in view of Baker (US 9926102 B2).

Regarding claim 10:
Ranade as modified discloses all the limitations, except for wherein the liner is a multi- piece construction comprising a corrugated plastic member defining one or more of the side walls and a thermoformed plastic member defining the flange.

Baker teaches the concept of manufacturing a container in multi- piece construction comprising corrugated cardboard and corrugated plastic (col. 5, L 18-29).

Since Baker teaches the concept of making a container in multi- piece construction comprising different materials; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)), it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade as modified with the liner is a multi- piece construction comprising a corrugated plastic member defining one or more of the side walls and a thermoformed plastic member defining the flange.

One of ordinary skills would have recognized that providing different materials for the liner would have provided an aesthetically pleasing profile for the liner; thereby, making the device more appealing to end users.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 20160130066 A1) in view of Mills (US 20140311170 A1), and further in view of Miller (US 20040151851 A1).

Regarding claim 22:
Ranade as modified discloses all the limitations, except for wherein at least one pouch of at least one of the plurality of temperature-control members contains a different phase-change material than another pouch of the same temperature-control member.

Miller teaches that it is known to use multiple different phase-change materials to cool a product box (higher phase change gel packs 30 and lower phase change gel packs 32 with different phase change material; para [0029]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ranade as modified with at least one pouch of at least one of the plurality of temperature-control members contains a different phase-change material than another pouch of the same temperature-control member, as this concept is taught by Miller.

One of ordinary skills would have recognized that doing so would have provided a more effective control of the temperature of the content of the shipping system, with the benefits of prolonged endurance as suggested by Miller ([0028]).

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 20160130066 A1) in view of Mills (US 20140311170 A1), and further in view of Krzak (US 20110290792 A1).

Regarding claim 30:
Ranade as modified discloses all the limitations, except for an environmental data logger for measuring and storing at least one environmental parameter, the environmental data logger being disposed in the outer box outside of the insulation unit. 

Krzak discloses an environmental data logger (56; figure 1) for measuring and storing at least one environmental parameter (data logger 56 maintains a record of ambient temperature measured by external temperature sensor 52; para [0033], [0070]), the environmental data logger being disposed outside of the insulation unit (disposed outside PCM units 39, 41, 43 which would form an insulation unit collectively; Fig. 1; paragraph (0070]). 

Thus, it would have been obvious to one of ordinary skill in the art to have further modify Ranade’s shipping system to include Krzak's environmental data logger for measuring and storing at least one environmental parameter and locate the data logger such that it is disposed in the outer box outside of the insulation unit as taught by Krzak.

One of ordinary skills would have recognized that doing so would have monitor the temperature that the parcel box is subjected to during shipping, with the benefit of calculating and displaying information pertinent to the remaining lifetime of the products (Krzak; para (0033]); thereby, preventing spoilage of the content of the shipping system.

Regarding claim 31:
Ranade as modified discloses all the limitations, except for wherein the environmental data logger measures and stores ambient temperature data. 

Krzak further teaches wherein the environmental data logger (56; figure 1) measures and stores ambient temperature data (data logger 56 maintains a record of ambient temperature measured by external temperature sensor 52; paragraphs (0033], (0070]). 

Thus, it would have been obvious to one of ordinary skill in the art to have further modify Ranade‘s shipping system to include Krzak's environmental data logger that measures and stores ambient temperature data.

One of ordinary skills would have recognized that doing so would have monitor the temperature that the parcel box is subjected to during shipping, with the benefit of calculating and displaying information pertinent to the remaining lifetime of the products (Krzak; para (0033]); thereby, preventing spoilage of the content of the shipping system.

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the side walls of the liner comprise an upper portion, a lower portion, and an intermediate portion, wherein the lower portion is spaced inwardly relative to the upper portion, and wherein the intermediate portion forms a shelf between the upper portion and the lower portion, and wherein the shelf is positioned at a height that is closer to the bottom wall of the liner than to the flange. The closest prior art of record is illustrated in the rejection of claim 5 above. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations. Modifying the combination of Ranade and Mills to incorporate the limitation above would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; since it would require a substantial reconstruction and redesign of the elements shown in the combination of Ranade and Mills. For these reasons, claims 13 and dependent claims 14-15 thereof are patentable over the prior art of record.

Response to Arguments
Applicant’s arguments filed on 03/16/2021 have been fully considered.

Applicant submitted in pages 11-12 of the remarks that temperature control member should not be interpreted under 112(f). This argument is persuasive. The 112(f) interpretation has been withdrawn.

Applicant amendment has overcome the 112 rejection of the last office action.

Applicant arguments on pages 14-26 are persuasive, and are also directed to the previous combination set forth by the examiner. Therefore, they are considered moot in view of the newly presented rejection of this office action.

All the claims in this application have been rejected as being unpatentable over the combination of at least Ranade (US 20160130066 A1) and Mills (US 20140311170 A1). See elaborated rejection above for explicit details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shepard (US 20110253289 A1) teaches that polypropylene is liquid impermeable ([0001]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763